           Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


CHRISTOPHER SCOTT BOWER,                                Case No.: 1:19-cv-00101-REB

       Petitioner,                                      MEMORANDUM DECISION AND
                                                        ORDER
       vs.

COMMISSIONER OF SOCIAL SECURITY,

       Respondent.


       Before the Court is Petitioner Christopher Scott Bower’s Petition for Review (Dkt. 1),

seeking review of the Social Security Administration’s denial of his application for Social

Security Disability Insurance Benefits for lack of disability. This action is brought pursuant to

42 U.S.C. § 405(g). Having carefully considered the record and otherwise being fully advised,

the Court enters the following Memorandum Decision and Order:

                           I. ADMINISTRATIVE PROCEEDINGS

       On August 14, 2017, Christopher Scott Bower (“Petitioner”) filed an application for Title

II Disability Insurance Benefits, alleging disability beginning June 1, 2016. This claim was

initially denied on October 6, 2017 and, again, on reconsideration on December 1, 2017. On

December 12, 2017, Petitioner filed a Request for Hearing before an Administrative Law Judge

(“ALJ”). On May 3, 2018, ALJ David Willis held a hearing in Boise, Idaho, at which time

Petitioner, represented by attorney Maren Ann Miller Bam, appeared and testified. William J.

Tysdal, an impartial vocational expert, also appeared and testified at the same May 3, 2018

hearing.

       On August 27, 2018, the ALJ issued a Decision denying Petitioner’s claim, finding that

he was not disabled within the meaning of the Social Security Act. Petitioner timely requested


MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 2 of 14




review from the Appeals Council and, on January 28, 2019, the Appeals Council denied

Petitioner’s Request for Review, making the ALJ’s Decision the final decision of the

Commissioner of Social Security.

       Having exhausted his administrative remedies, Petitioner filed the instant action on

March 28, 2019 (now represented by attorney Bradley D. Parkinson), arguing that the ALJ’s

Decision “is not supported by substantial evidence and is contrary to law and regulation.” See

Pet. for Review, p. 2 (Dkt. 1). In particular, Petitioner claims that the ALJ’s residual functional

capacity determination is unsupported by substantial evidence as he (1) “failed to properly weigh

the opinion of [Petitioner’s] treating physician, [Colin Poole, M.D.], instead relying on select

portions of the record”; and (2) “failed to properly explain his reasoning for not finding [Lee

Lindquist, M.D.’s,] reaching limitations persuasive.” Pet.’s Brief, pp. 1, 10, 14 (Dkt. 10).

Petitioner therefore requests that the Court either reverse the ALJ’s Decision and find that he is

entitled to disability benefits or, alternatively, remand the case for further proceedings. See id. at

p. 15; see also Pet. for Review, p. 2 (Dkt. 1).

                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is defined as such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401

MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 3 of 14




(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). The standard is fluid and

nuanced, requiring more than a scintilla but less than a preponderance (see Sorenson v.

Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir. 1975)), and “does not mean a large or

considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the role of the Court is to review the entire record to

determine whether it contains evidence that would allow a reasonable mind to accept the

conclusions of the ALJ. See Richardson, 402 U.S. at 401; see also Matney, 981 F.2d at 1019.

The ALJ is responsible for determining credibility and resolving conflicts in medical testimony

(see Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)), resolving ambiguities (see Vincent ex.

rel. Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984)), and drawing inferences

logically flowing from the evidence (see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.

1982)). Where the evidence is susceptible to more than one rational interpretation, the reviewing

court may not substitute its judgment or interpretation of the record for that of the ALJ. See

Flaten, 44 F.3d at 1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       As to questions of law, the ALJ’s decision must be based on proper legal standards and

will be reversed or remanded for legal error. See Matney, 981 F.2d at 1019. The ALJ’s

construction of the Social Security Act is entitled to deference if it has a reasonable basis in law.

See id. However, to be clear, reviewing federal courts “will not rubber-stamp an administrative

decision that is inconsistent with the statutory mandate or that frustrates the congressional

purpose underlying the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 4 of 14




404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA

is defined as work activity that is both substantial and gainful. “Substantial work activity” is

work activity that involves doing significant physical or mental activities. See 20 C.F.R. §§

404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay or profit,

whether or not a profit is realized. See 20 C.F.R. §§ 404.1572(b), 416.972(b). If the claimant

has engaged in SGA, disability benefits are denied, regardless of how severe his physical/mental

impairments are and regardless of his age, education, and work experience. See 20 C.F.R.

§§ 404.1520(b), 416.920(b). If the claimant is not engaged in SGA, the analysis proceeds to the

second step. Here, the ALJ found that Petitioner “has not engaged in substantial gainful activity

since June 1, 2016, the alleged onset date.” (AR 16).

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or

combination of impairments is “severe” within the meaning of the Social Security Act if it

significantly limits an individual’s ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe”

when medical and other evidence establish only a slight abnormality or a combination of slight

abnormalities that would have no more than a minimal effect on an individual’s ability to work.

See 20 C.F.R. §§ 404.1521, 416.921. If the claimant does not have a severe medically

determinable impairment or combination of impairments, disability benefits are denied. See 20

C.F.R. §§ 404.1520(c), 416.920(c). Here, the ALJ found that Petitioner has the following

MEMORANDUM DECISION AND ORDER - 4
         Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 5 of 14




medically determinable impairments: “reconstructive surgery of weight bearing joint, diabetes

mellitus, major joints dysfunction, and sleep-related breathing disorders.” (AR 17).

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. See 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet

nor equal one of the listed impairments, the claimant’s case cannot be resolved at step three and

the evaluation proceeds to step four. See id. Here, the ALJ concluded that Petitioner’s above-

listed impairments, while severe, do not meet or medically equal, either singly or in combination,

the criteria established for any of the qualifying impairments. See (AR 19).

       The fourth step of the evaluation process requires the ALJ to determine whether the

claimant’s residual functional capacity (“RFC”) is sufficient for the claimant to perform past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is

his ability to do physical and mental work activities on a sustained basis despite limitations from

his impairments. See 20 C.F.R. §§ 404.1545, 416.945. Likewise, an individual’s past relevant

work is work performed within the last 15 years or 15 years prior to the date that disability must

be established; also, the work must have lasted long enough for the claimant to learn to do the

job and be engaged in substantial gainful activity. See 20 C.F.R. §§ 404.1560(b), 404.1565,

416.960(b), 416.965. On this point, the ALJ concluded:

      After careful consideration of the entire record, the undersigned finds that the claimant
      has the residual functional capacity to perform light work as defined in 20 CFR
      404.1567(b) except he can lift, carry, push, or pull 20 pounds occasionally and no
      greater than 10 pounds frequently; sit for six hours of an eight-hour day and stand/walk
      for six hours of an eight-hour day and would require a cane for ambulation in the
      workplace; and throughout the workday, after 30 minutes of standing or walking must
      be able to sit for 15 minutes. He can occasionally climb stairs and ramps primarily to

MEMORANDUM DECISION AND ORDER - 5
           Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 6 of 14




      enter and exit the workplace; never climb ladders, ropes, or scaffolds; occasionally
      stoop and kneel; and never crouch or crawl. He must never be exposed to vibration,
      unprotected heights, or moving mechanical parts – moving mechanical parts also
      involves moving machinery. He cannot operate a motor vehicle as part of the
      employment. He must avoid concentrated exposure to extreme cold and extreme heat.
      He will be off-task up to 5% of an eight-hour work day for additional rest breaks and
      will be absent from work one day per month.

(AR 20).

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of his impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Matthews v. Shalala, 10 F.3d 678, 681 (9th

Cir. 1993). Here, the ALJ found that Petitioner “is unable to perform any past relevant work,”

but that, considering Petitioner’s age, education, work experience, and RFC, there are jobs that

exist in significant numbers in the national economy that Petitioner can perform, including

photocopy machine operator, cashier parking lot, and collator operator. See (AR 24-26). Thus,

the ALJ concluded that Petitioner “has not been under a disability, as defined in the Social

Security Act, from June 1, 2016, through the date of this decision.” (AR 26) (internal citation

omitted).

B.     Analysis

       Petitioner contends that the ALJ’s RFC determination is unsupported by substantial

evidence in two distinct respects. First, Petitioner argues that the ALJ failed to properly weigh

the opinion of his treating physician, Dr. Poole, claiming that the ALJ instead relied on only

select portions of the record. See Pet.’s Brief, p. 10 (Dkt. 10). Second, Petitioner argues that the

ALJ improperly discounted Dr. Lindquist’s opinions regarding his reaching limitations. Each

argument is addressed below.

MEMORANDUM DECISION AND ORDER - 6
           Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 7 of 14




       1.      The ALJ Properly Considered Dr. Poole’s Opinions Against the Balance of the
               Medical Record

       Dr. Poole completed three separate Standard Insurance Company functional capacity

forms – one on June 23, 2016 (AR 517), one on May 11, 2017 (AR 514-16), and one on

September 28, 2017 (AR 504-06). The information supplied on such forms is largely consistent,

more-or-less concluding that Petitioner is disabled and cannot return to work owing to his hip

pain, lower extremity weakness/instability, and significant limp. Compare (AR 517), with (AR

504-06, 514-16). The ALJ rejected the June 23, 2016 form outright, concluding that “it was

completed approximately one week after [Petitioner’s] last left hip surgery and did not take into

consideration any post-surgical recovery made by [him].” (AR 23).1 The opinions rendered

within the subsequent May 11, 2017 and September 28, 2017 forms are virtually identical, with

Dr. Poole commenting on Petitioner’s ability to sit, stand, walk, balance, bend/stoop, walk on

uneven surfaces, kneel, crawl, climb, reach, drive, lift, carry, push/pull, and use his

hands/fingers. Compare (AR 504-06), with (AR 514-16).

       Relevant here, the ALJ found persuasive Dr. Poole’s opinions regarding Petitioner’s

ability to lift, carry, push, and pull because they are consistent with the medical record. See (AR

23). However, conversely, the ALJ found the remainder of Dr. Poole’s opinions (namely, the

extent of Petitioner’s sitting, walking, standing, balancing, stooping, kneeling, and reaching

limitations) unpersuasive because they are inconsistent with that same medical record. See id.

Petitioner challenges the ALJ’s rationale in this latter respect, arguing that the ALJ’s “selective

reading of the record cannot be said to provide substantial evidence to support finding Dr.

Poole’s opinion unpersuasive.” Pet.’s Brief, p. 10 (Dkt. 10).


       1
          Actually, the June 23, 2016 form appears to have preceded Petitioner’s anticipated June
27, 2016 surgery, further supporting the ALJ’s rejection of the same. See (AR 517). Regardless,
Petitioner’s arguments are not dependent upon Dr. Poole’s June 23, 2016 form. See infra.

MEMORANDUM DECISION AND ORDER - 7
         Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 8 of 14




       The ALJ must resolve ambiguities and conflicts in the medical record. See Magallanes,

881 F.2d at 750. An ALJ must provide clear and convincing reasons for rejecting the

uncontradicted medical opinion of a treating or examining physician, or specific and legitimate

reasons for rejecting contradicted opinions, so long as they are supported by substantial

evidence. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). However, the ALJ need

not “accept the opinion of any physician, including a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical findings.” Chaudhry v. Astrue, 688 F.3d 661,

671 (9th Cir. 2012). Additionally, the physicians’ opinions may be properly discounted if they

are based on internal inconsistencies, contain inconsistencies with other evidence in the record,

or for other factors the ALJ deems material to resolving ambiguities. See Morgan v. Comm’r of

Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999). Finally, an ALJ is not bound to a

physician’s opinion of a claimant’s physical condition on the ultimate issue of disability.

Magallanes, 881 F.2d at 751. If the record as a whole does not support the physician’s opinion,

the ALJ may reject that opinion. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

1195 (9th Cir. 2004). Items that may not support the physician’s opinion include clinical findings

from examinations, conflicting medical opinions, conflicting physician’s treatment notes, and the

claimant’s daily activities. See id.; see also Bayliss, 427 F.3d 1211; Connett v. Barnhart, 340

F.3d 871 (9th Cir. 2003); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595 (9th Cir. 1999).

Against those standards, the ALJ properly considered Dr. Poole’s opinions.

       To begin, in discounting portions of Dr. Poole’s opinions, the ALJ is not disputing that

Petitioner suffers from several impairments or that those impairments limit his ability to work.

To the contrary, the ALJ concluded in no uncertain terms that Petitioner suffers from, inter alia,

reconstructive surgery of weight bearing joint, diabetes mellitus, and major joints dysfunction,

and that such impairments are severe. See supra (citing (AR 17)). The ALJ then went on to

MEMORANDUM DECISION AND ORDER - 8
         Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 9 of 14




specifically account for Petitioner’s recognized impairments and corresponding limitations

during the fourth step of the sequential process (RFC analysis). See supra (citing (AR 20)).

Therefore, to the extent Petitioner’s arguments vis à vis Dr. Poole and his opinions depend upon

the existence of certain limiting impairments or symptoms, such arguments miss the point

because the ALJ already acknowledged as much and provided limitations in the RFC to

accommodate Petitioner’s symptoms. The question is not whether such impairments and

symptoms exist, but the extent to which they prevent Petitioner from working at all. On this

point, the ALJ offered specific and legitimate reasons, supported by substantial evidence in the

record, for questioning Dr. Poole’s opinions.

       First, Dr. Poole opined that Petitioner could only “occasionally” (1-33% of a workday) sit

See (AR 505). The ALJ noted, however, that Petitioner had been observed to be capable of

sitting comfortably. See (AR 23) (citing (AR 462, 469)). Petitioner appropriately points out that

such select instances are snapshots in time and do not accurately reflect Petitioner’s capabilities

in a more extended workplace setting. See Pet.’s Brief, p. 11 (Dkt. 10). There is some traction

to Petitioner’s retort, but it fails to address the reliance placed by the ALJ on various instances in

the record where Petitioner’s medical providers encouraged Petitioner to use an exercise bicycle.

See (AR 23) (citing (AR 468, 471, 474, 678)). Such inconsistencies, coupled with the absence of

evidence in the record supporting Dr. Poole’s more significant sitting restrictions, ultimately

apply to support the ALJ’s conclusions. See Tomasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

2008); Bayliss, 427 F.3d at 1216. This is especially so when recognizing that, in September

2017, Petitioner denied any difficulties sitting. See (AR 218, 224) (Function Report-Adult

stating, in part, that “[m]y ability to work is most significantly impacted by my problems with

the following: lifting, squatting, standing, walking, and stair climbing,” while not listing

“sitting” as an item that Petitioner’s impairments affected).

MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 10 of 14




       Second, the ALJ contested Dr. Poole’s generic characterization of Petitioner’s “disabling

left hip pain.” See (AR 24). Setting aside what such a statement actually means (especially in a

Social Security disability determination setting),2 the ALJ went on to highlight instances where

Petitioner no longer was taking pain medication, reported no/mild pain during examinations, and

was encouraged to remain as physically active as possible and to regularly perform strengthening

exercises – implicitly cutting against Dr. Poole’s commentary on the disabling nature of

Petitioner’s impairments. See id. (citing (AR 462, 524-25)). In response, Petitioner argues that

the ALJ’s reliance on any perceived noncompliance with any medication protocol ignores his

intolerance to certain medications. See Pet.’s Brief, p. 11 (Dkt. 10) (citing (AR 47, 377, 388,

738)). Though true (at least to a degree),3 the ALJ’s point here is to simply highlight that, over

time, Petitioner was apparently not in the sort of disabling pain that precluded him from working.

See, e.g., (AR 24) (ALJ noting that, at Petitioner’s last appointment in record from October 2017,

he was instructed to return in 3-4 months for repeat evaluation unless his symptoms began to


       2
           Elsewhere within the May 11, 2017 and September 28, 2017 forms, Dr. Poole notes
that Petitioner’s “permanent symptoms preclude [a] return to work.” (AR 504, 514). It is not
clear whether Dr. Poole meant that Petitioner could not return to his previous work as a
correction officer (the ALJ found he could not), or something more restrictive (for example,
Petitioner being incapable of returning to any work whatsoever). Similarly, it is unclear whether
Dr. Poole’s references to Petitioner’s alleged disabling pain neatly aligns with the functional
limitations included later in the forms, or something amorphously in addition to those
limitations. Because Dr. Poole goes on to discuss what Petitioner can and cannot do in a
workplace setting, the import of his references to Petitioner’s alleged disabling pain is lessened
(if it can even be fully understood). All this is to say that, at bottom, the ALJ clearly disagreed
with Dr. Poole’s possible conclusion that Petitioner is disabled and cannot work at all. Such a
determination is indisputably the province of the ALJ. See, e.g., 20 C.F.R. §§ 404.1527(d)(3),
416.927(d)(3) (“We will not give any special significance to the source of an opinion on issues
reserved to the Commissioner [(whether a claimant meets the statutory definition of
disability)].”).
       3
          Petitioner contends that certain pain medications (including aspirin, Vicodin/Norco,
and oxycodone) make him ill. See (AR 47, 377). However, he is able to tolerate Advil and,
apparently, Tramadol. See (AR 47); Respt’s Brief, p. 4, n.2 (Dkt. 11) (citing (AR 361, 387-89));
see also (AR 506, 516) (Dr. Poole noting that Petitioner has been prescribed Tramadol).

MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 11 of 14




“acutely worsen”; and that, as of May 2018 hearing, Petitioner had not returned for further

evaluation and was not scheduled for another appointment until June 2018 – eight months after

October 2017 appointment) (citing (AR 35, 462)). In other words, regardless of Petitioner’s

medication (in)tolerances, the ALJ found Dr. Poole’s references to Petitioner’s disabling and

constant pain – taken literally – to be inconsistent with the overall balance of the medical record.

        Third, in addressing Dr. Poole’s references to Petitioner’s “constant significant limp” and

associated walking/standing limitations, the ALJ again drew upon medical records that cast

doubt upon any disabling connotation those conditions may suggest, while also observing that

there are no walking or standing limitations in any post-May 2017 treatment records. See (AR

24) (citing (AR 474, 525)) (referencing instances in record where medical provider reported no

limp and normal gait, with Petitioner no longer using any ambulatory aids).4 Petitioner counters

that his provider actually instructed him to utilize a crutch and provided a prescription for pain

relief in these same records, indicating that he was indeed “more limited than the ALJ attempted

to make this record appear.” Pet.’s Brief, pp. 11-12 (Dkt. 10); but see Respt’s Brief, p. 4 (Dkt.

11) (“And while one provider once suggested [Petitioner] use a crutch ‘for the time being,’ this

was in the context of [Petitioner’s report of increased pain. Three weeks later, [Petitioner]

reported his pain had ‘subsided significantly,’ and he was not using any ambulatory aids or


        4
          The ALJ also contrasted Dr. Poole’s comments about Petitioner’s marked left lower
extremity weakness, balancing limitation, and instability with his opinion that Petitioner could
nonetheless occasionally lift over 50 pounds. See (AR 24) (“Also, Dr. Poole wrote on these
forms that the claimant could lift over 50 pounds occasionally, which is inconsistent with
someone who has ‘marked’ weakness and instability.”). Petitioner disregards such a rationale,
reasoning that “Dr. Poole’s knowledge of [Petitioner’s] impairments was fairly limited to
[Petitioner’s] ability to utilize his hips and lower extremities, as he did not treat [Petitioner] for
his shoulder impairment.” Pet.’s Brief, p. 12 (Dkt. 10). The undersigned reads the ALJ’s
justification a bit differently – namely, that the ALJ was not so much critiquing Dr. Poole’s
opinion concerning Petitioner’s ability to lift a given weight, but rather that Dr. Poole’s opinion
on this point cannot be reconciled with his simultaneous opinion that Petitioner has marked
lower extremity weakness and instability.

MEMORANDUM DECISION AND ORDER - 11
        Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 12 of 14




medication.”) (citing (AR 404, 669)). But as before, the relevant issue here is less about the

existence of a limp, the use of an ambulatory device, or any walking/standing limitations;5

instead, it is more about whether these circumstances prevent Petitioner from working. See

supra. To the extent Dr. Poole says that this is indeed the case, the ALJ’s citations to the record

support a different conclusion. See also (AR 81, 95) (consistent with ALJ’s RFC assessment,

Drs. Arnold and Lindquist separately concluding that Petitioner could stand and/or walk about

six hours in an eight-hour workday (with normal breaks) as part of administrative findings).

       From all of this, it is clear that Petitioner suffers from several impairments

(acknowledged as “severe” by the ALJ (see (AR 17)) that impact his ability to work. However,

the ALJ provided specific legitimate reasons for rejecting or questioning certain of Dr. Poole’s

opinions. Petitioner argues that those opinions were not given the weight they deserved, but

such opinions were considered in the context of the surrounding medical record. This Court’s

role does not extend to resolving the conflicting evidence and ultimately deciding whether

Petitioner is once-and-for-all disabled as that term is used within the Social Security regulations.

Rather, this Court must decide whether the ALJ’s decision that Petitioner is not disabled is

supported by the record. This record informs the ALJ’s decisions on how to consider the various

opinions, including Dr. Poole’s. The ALJ decided to discount certain opinions while crediting

others. He supports his decision by clear and convincing, specific, and legitimate reasons.

Hence, because the evidence can reasonably support the ALJ’s conclusions in these respects, this

Court will not substitute its judgment for that of the ALJ’s even if this Court were to have a

different view. See Richardson, 402 U.S. at 401; Matney, 981 F.2d at 1019.


       5
           After all, the ALJ’s assessment of Petitioner’s physical impairments and his resulting
ability to perform light work (as indicated by Petitioner’s RFC) clearly included walking and
standing limitations, alongside an acknowledgment that Petitioner “would require a cane for
ambulation in the workplace.” (AR 20).

MEMORANDUM DECISION AND ORDER - 12
        Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 13 of 14




       2.      Dr. Lindquist’s Reaching Limitation is Consistent With The Jobs Identified at
               Step Five of the Sequential Process

       Petitioner argues that the ALJ improperly disregarded Dr. Lindquist’s opinions regarding

Petitioner’s reaching limitations and that, had he done so, certain occupations would not have

been available to Petitioner in significant numbers in the national economy. See Pet.’s Brief, p.

15 (Dkt. 10) (“Therefore, the ALJ did not state adequate reasons for finding that Dr. Lindquist’s

reaching limitation was unpersuasive. As the [vocational expert] testified that such a reaching

limitation would result in only one available job with 8,000 jobs in the national economy, this

would not allow for occupations available in significant numbers in the national economy.”).

However, as Defendant points out, Dr. Lindquist found Petitioner was limited to frequent

overhead reaching bilaterally, and that such a limitation is consistent with all of the jobs

identified at step five of the sequential process. See Respt’s Brief, pp. 5-6 (Dkt. 11) (citing (AR

96) (Dr. Lindquist noting: “Limit OH reaching bilat to frequently”)).

       Petitioner did not continue with this argument in his reply briefing. Therefore, after

reviewing the record, the Court agrees that Dr. Lindquist’s reaching limitations are consistent

with the jobs identified at step five of the sequential process.

                                        IV. CONCLUSION

       The ALJ, as fact-finder, must weigh the evidence, draw inferences from facts, and

determine credibility. Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739 F.2d at 1394; Sample,

694 F.2d at 642. If the evidence is susceptible to more than one rational interpretation, one of

which is the ALJ’s, the Court may not substitute its interpretation for that of the ALJ. Key, 754

F.2d at 1549. The ALJ has provided reasonable and rational support for his well-formed

conclusions, even if such evidence is susceptible to a different interpretation. Accordingly, the

ALJ’s decisions as to Petitioner’s disability claim were based on proper legal standards and



MEMORANDUM DECISION AND ORDER - 13
        Case 1:19-cv-00101-REB Document 14 Filed 07/16/20 Page 14 of 14




supported by substantial evidence. Therefore, the Commissioner’s decision that Petitioner is not

disabled within the meaning of the Social Security Act is supported by substantial evidence in

the record and is based upon an application of proper legal standards.

       The Commissioner’s decision is affirmed.

                                          V. ORDER

       Based on the foregoing, the decision of the Commissioner is AFFIRMED and this action

is DISMISSED in its entirety, with prejudice.

                                                     DATED: July 16, 2020

                                             _________________________
                                                   Ronald E. Bush
                                                   Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 14
